                 Case 20-50527-LSS   Doc 17   Filed 03/03/20   Page 1 of 6




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE


In re:
                                                     Chapter 11
BOY SCOUTS OF AMERICA and DELAWARE
BSA, LLC,                                            Case No. 20-10343-LSS

                      Debtors.                       Jointly Administered


BOY SCOUTS OF AMERICA,
                                                     Adv. Pro. No. 20-50527-LSS
                      Plaintiff,

          v.

A.A., et al.,,

                      Defendants.




                RONALD HERNANDEZ HUNTER’S OPPOSITION TO
              THE BSA’S MOTION FOR A PRELIMINARY INJUNCTION
         PURSUANT TO SECTIONS 105(A) AND 362 OF THE BANKRUPTCY CODE


THE ROSNER LAW GROUP LLC                       EMERY CELLI BRINCKERHOFF &
Frederick B. Rosner (DE 3995)                  ABADY LLP
Scott J. Leonhardt (DE 4885)                   Debra Greenberger
Jason A. Gibson (DE 6091)                      David A. Lebowitz
824 N. Market St., Suite 810                   600 Fifth Avenue, 10th Floor
Wilmington, Delaware 19801                     New York, New York 10020
Tel: (302) 777-1111                            Tel: (212) 763-5000




{00027719. }
                Case 20-50527-LSS         Doc 17     Filed 03/03/20     Page 2 of 6




                Ronald Hernandez Hunter, Plaintiff in Hunter v. Boy Scouts of America, No. 20

Civ. 315 (E.D.N.Y.) and a Defendant in the above-referenced adversary proceeding, submits this

brief in opposition to the Boy Scouts of America’s (“BSA”) motion for a preliminary injunction.

    ANY STAY AS AGAINST THE RELATED ENTITIES SHOULD BE OF LIMITED
    DURATION AND REQUIRE PRELIMINARY DISCLOSURES TO CREDITORS

                The BSA’s request for a 180-day stay of all abuse-related lawsuits against any of

its local councils, chartered organizations, or other related parties—most or all of whom have not

filed for bankruptcy—is overbroad and unsupported. The request is particularly audacious

because it seeks this sweeping injunction without committing to a single date certain for any

progress in its Chapter 11 proceeding.

                The stated goals of the BSA’s motion—to facilitate the swift and equitable

compensation for victims and avoid the depletion of assets that could otherwise be made

available to satisfy claims—are salutary. However, those goals are unlikely to be served by an

indefinite stay of all abuse actions against all culpable parties, with no concrete and specific

corresponding commitment to move this proceeding forward during the pendency of the stay.

Accordingly, any initial preliminary injunction should be of limited duration and should be

accompanied by an order requiring the BSA to make disclosures to its creditors and to the Court

that will allow for a meaningful assessment of the need for any ongoing stay of actions against

related entities.

                First, the BSA should be required to immediately disclose any insurance policies

held by the related entities that the BSA asserts could be made available to help satisfy victims’

claims. The BSA’s motion is premised in substantial part on its assertion that the non-debtor

BSA Related Parties “share from the same insurance policies,” BSA Br. at 43, but it is

impossible to meaningfully test that assertion without access to any underlying policies held by


{00027719. }                                  1
               Case 20-50527-LSS          Doc 17      Filed 03/03/20    Page 3 of 6




the related entities. See In re Combustion Engineering, Inc., 391 F.3d 190, 222-23 (3d Cir.

2004) (“Courts finding ‘related to’ jurisdiction over claims against non-debtors based in part on

shared insurance policies have relied not only on extensive record findings regarding the terms

and operation of the subject policies, but also on additional evidence of automatic liability

against the debtor.”). The BSA should not be able to obtain relief for non-bankrupt entities on

the basis of assertions about their insurance coverage without disclosing the underlying policies

to creditors and the Court.

               Second, the BSA should be required to immediately clarify the availability of the

related entities’ assets to satisfy abuse claims that are to be administered through the bankruptcy

process. The BSA’s motion urges the Court to extend litigation protections to related non-debtor

third parties because the national organization allegedly shares “an identity of interest” with the

local councils and chartered organizations, and claims against the BSA and the related entities

are “inextricably intertwined.” BSA Br. at 40-41. Yet notably absent from the BSA’s

submissions is any reassurance that these third parties will contribute in any way to victims’

compensation in the course of the BSA’s reorganization. The Court should not gratuitously

extend the protections of the automatic stay to non-debtor third parties without any assurance

that they will contribute their assets to resolve creditors’ claims.

               This concern is particularly acute in the numerous cases against the Greater New

York Councils (“GNYC”)—a defendant in Mr. Hunter’s underlying tort action—that BSA now

seeks to enjoin in their entirety. Since the prospect of BSA’s bankruptcy began to receive media

attention, the GNYC has gone out of its way to assure the public that “GNYC finances are




{00027719. }                                   2
                     Case 20-50527-LSS              Doc 17   Filed 03/03/20   Page 4 of 6




completely independent of the national organization and are in no way subject to its financial

issues.”1 GNYC has further proclaimed:

                     GNYC does not rely on, or receive, any funding from the BSA
                     national organization. GNYC’s fiscal health, program quality, and
                     volunteer dedication are very strong. While we continue to monitor
                     the national situation, the oversight and control for our
                     organization will continue to rest entirely with GNYC and its
                     Board of volunteers, and our mission will continue
                     unchanged . . . .2

Such statements call into question the BSA’s assertions that “claims against the BSA Related

Parties are, in effect, claims against the BSA’s estate,” BSA Br. at 41, and militate strongly in

favor of the Court requiring the BSA to clarify the status of the related entities’ assets with

respect to the claims of creditors in this proceeding—including by representing that GNYC

agrees that its assets are available—before uncritically extending the automatic stay to claims

against them.

                     Third, the Court should require that the BSA propose a detailed schedule setting

forth dates certain by which it will adhere to the numerous vague and abstract commitments

contained in its filings (e.g. the creation of an electronic data room with information about the

BSA’s and Local Councils’ assets, the creation of an ad hoc committee of local councils, the

engagement of a representative for future abuse claimants, the filing of mediation-related

proposals, and the transfer of pending actions to the District of Delaware). See BSA Br. at 4-5.

If the BSA is to obtain the extraordinary relief of a nationwide injunction staying all lawsuits

against non-bankrupt entities, it should be accountable to explain precisely how it will use the

breathing spell to meaningfully advance its reorganization and make progress toward

compensating victims.


1
    See https://nycscouting.org/financialstatus/.
2
    Id.

{00027719. }                                           3
                Case 20-50527-LSS          Doc 17     Filed 03/03/20      Page 5 of 6




                Fourth, any injunction should be far shorter than 180 days. The survivors have

waited years for justice. The BSA should not be able to stay hundreds of cases around the

country for six months without close Court supervision of its progress. A far shorter injunction

of 45 days, with the Court reserving the power to extend the stay upon a showing by the Debtors

of meaningful progress during the injunction period, would be far more appropriate.

                In light of the foregoing, Ronald Hernandez Hunter respectfully requests that the

Court limit any preliminary “breathing spell” injunction to 45 days, and require the BSA, within

30 days, to (a) disclose any insurance policies held by the related entities that the BSA asserts

could be made available to help satisfy victims’ claims; (b) immediately clarify the availability

of the related entities’ assets to satisfy abuse claims at issue in this proceeding; and (c) file a

proposed schedule for completing the specific steps the BSA has proposed to expedite the

reorganization process.




{00027719. }                                   4
               Case 20-50527-LSS   Doc 17   Filed 03/03/20   Page 6 of 6




Dated: March 3, 2020                  THE ROSNER LAW GROUP LLC
       Wilmington, Delaware
                                      /s/ Jason A. Gibson
                                      Frederick B. Rosner (DE 3995)
                                      Scott J. Leonhardt (DE 4885)
                                      Jason Gibson (DE 6091)
                                      824 Market Street, Suite 810
                                      Wilmington, Delaware 19801
                                      Tel: (302) 777-1111
                                      Email: leonhardt@teamrosner.com
                                              gibson@teamrosner.com

                                      and

                                      EMERY CELLI BRINCKERHOFF
                                      & ABADY LLP
                                      Debra Greenberger (pro hac vice pending)
                                      David A. Lebowitz (pro hac vice pending)
                                      600 Fifth Avenue, 10th Floor
                                      New York, New York 10020
                                      Tel: (212) 763-5000
                                      Email: dgreenberger@ecbalaw.com
                                              dlebowitz@ecbalaw.com

                                      Attorneys for Ronald Hernandez Hunter




{00027719. }                          5
